               Case 2:21-cr-00058-RSM Document 80 Filed 09/21/21 Page 1 of 4




 1                                                             The Honorable Ricardo S. Martinez
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF WASHINGTON
 8
                                         AT SEATTLE
 9
10    UNITED STATES OF AMERICA,                              NO. CR21-058-RSM
11                               Plaintiff,
12                          v.
                                                             PROTECTIVE ORDER
13
      EUGENE McGEE, aka Eugene McGee Jr.,                    RESTRAINING CERTAIN
14    aka Jericho,                                           FORFEITABLE PROPERTY
      LARRY W. COLLINS, aka L-Candy,
15
      JONATHAN F. HARRINGTON, and
16    RANDOLPH P. BROWN,
17                               Defendants.
18
19          THIS MATTER comes before the Court on the United States’ Motion for Entry of
20 a Protective Order Restraining Certain Forfeitable Property (“Motion”), of the following
21 property:
22          1. $4,000.00 in United States currency, seized on or about November 17, 2020, at
23               2532 S. 286th Place #A, Federal Way, Washington 98003, from Randolph
24               Brown (“Subject Property 1”);
25          2. One .45 caliber Glock Pistol, bearing serial number VGC142, and any
26               associated ammunition seized on or about April 7, 2021, at 212 24th Avenue,
27               Seattle, Washington, a residence associated with Jonathan Harrington
28               (“Subject Property 2”);

     Protective Order to Restrain Forfeitable Property - 1                 UNITED STATES ATTORNEY
                                                                          700 STEWART STREET. SUITE 5220
     United States v. McGee, et al, CR21-058-RSM                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
               Case 2:21-cr-00058-RSM Document 80 Filed 09/21/21 Page 2 of 4




 1          3. Three Glock magazines, seized on or about April 7, 2021, at 212 24th Avenue,
 2               Seattle, Washington, a residence associated with Jonathan Harrington
 3               (“Subject Property 3”);
 4          4. One Savage Arms 311A, .410 caliber Shotgun, with an unknown serial
 5               number, and any associated ammunition, seized on or about April 7, 2021, at
 6               212 24th Avenue, Seattle, Washington, a residence associated with Jonathan
 7               Harrington (“Subject Property 4”);
 8          5. Any associated ammunition (“Subject Property 5”);
 9          6. One 2015 Chevrolet Corvette Convertible, VIN: 1G1YS3D62F5606756,
10               seized on or about April 7, 2021, at 29112 9th Place S, Federal Way,
11               Washington, a residence associated with Eugene McGee (“Subject Property
12               6”);
13          7. $5,708.00 U.S. Currency seized from the residence at 29112 9th Pl S, Federal
14               Way, Washington, seized on or about April 7, 2021, at 29112 9th Place S,
15               Federal Way, Washington, a residence associated with Eugene McGee
16               (“Subject Property 7”);
17          8. $2,247.00 U.S. Currency seized from the person of Randolph Brown (“Subject
18               Property 8”);
19          9. $213,159.84 in funds, seized on or about April 22, 2021, at Seattle,
20               Washington, from Bank of America account number ending in 9110 and in the
21               name of EMC Enterprises LLC, Seattle, Washington (“Subject Property 9”);
22               and
23          10. One Wesson Arms 357 Magnum CTG Revolver, bearing serial number
24               S008044, and associated ammunition, seized on or about April 7, 2021, at
25               10409 56th Avenue S, Seattle, Washington, from Larry Collins (“Subject
26               Property 10”).
27 //
28 //

     Protective Order to Restrain Forfeitable Property - 2               UNITED STATES ATTORNEY
                                                                        700 STEWART STREET. SUITE 5220
     United States v. McGee, et al, CR21-058-RSM                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
                 Case 2:21-cr-00058-RSM Document 80 Filed 09/21/21 Page 3 of 4




 1          The Court, having reviewed the papers and pleadings filed in this matter, including
 2 the United States’ Motion and supporting Declaration of Federal Bureau of Investigation
 3 (“FBI”) Special Agent (“SA”) Shawna McCann, hereby FINDS entry of a protective
 4 order restraining the above-identified property (hereafter, the “Subject Property”) is
 5 appropriate because:
 6          •     The United States gave notice of its intent to pursue forfeiture in the
 7                Indictment and specifically identified Subject Property 1 for forfeiture (Dkt.
 8                No. 1);
 9          •     The United States also gave notice of its intent to pursue forfeiture in the
10                Forfeiture Bill of Particulars and specifically identified Subject Properties 2-10
11                (Dkt. No. 75);
12          •     Based on the facts set forth in SA McCann’s Declaration, there is probable
13                cause to believe the Subject Property is subject to forfeiture in this case; and
14          •     To ensure the Subject Property remains available for forfeiture, its continued
15                restraint, pursuant to 21 U.S.C. § 853(e)(1), is appropriate.
16          NOW, THEREFORE, THE COURT ORDERS:
17          1.       The United States’ request for a protective order restraining the Subject
18 Property pending the conclusion of this case is GRANTED; and
19 //
20
21 //
22
23 //
24
25 //
26
27 //
28

     Protective Order to Restrain Forfeitable Property - 3                   UNITED STATES ATTORNEY
                                                                            700 STEWART STREET. SUITE 5220
     United States v. McGee, et al, CR21-058-RSM                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
                  Case 2:21-cr-00058-RSM Document 80 Filed 09/21/21 Page 4 of 4




 1           2.       The Subject Property shall remain in the custody of the United States,
 2 and/or its authorized agents or representatives, pending the conclusion of criminal
 3 forfeiture proceedings and/or further order of this Court.
 4
 5           IT IS SO ORDERED.
 6
 7           DATED this 21st day of September, 2021.
 8
 9
10                                                            A
                                                              RICARDO S. MARTINEZ
11                                                            CHIEF UNITED STATES DISTRICT JUDGE
12
13 Presented by:
14
15    s/Krista K. Bush
16   KRISTA K. BUSH
     Assistant United States Attorney
17   700 Stewart Street, Suite 5220
18   Seattle, WA 98101-1271
     Telephone: (206) 553-2242
19   E-mail: krista.bush@usdoj.gov
20
21
22
23
24
25
26
27
28

      Protective Order to Restrain Forfeitable Property - 4                     UNITED STATES ATTORNEY
                                                                               700 STEWART STREET. SUITE 5220
      United States v. McGee, et al, CR21-058-RSM                                SEATTLE, WASHINGTON 98101
                                                                                       (206) 553-7970
